Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest the combination of features recited in independent claims 1 and 7, from which the remaining claims respectively depend.  In particular, the prior art fails to disclose or suggest a surface repair tool that includes the following major components as further specified in the claim: a handle defining an internal receptacle for removably receiving a container, blade, a slide captively held, for back-and-forth movement, in a longitudinal slot formed through said first side of said handle, a sanding pad attached to said second end of said handle; and an abrasive on said sanding pad, all as recited in claim 1.  Similarly, the prior art fails to disclose or suggest a surface repair tool that includes the following major components as further specified in the claim: a handle defining an internal receptacle for removably receiving a container therein, blade, a slide captively held, for back-and-forth movement, in a longitudinal slot formed through said first side of said handle, a sanding pad attached to said second end of said handle; and an abrasive on said sanding pad, all as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. patent no. 3,248,754 (De Mario) discloses a putty knife having a putty applying blade and a spring blade pivoted thereto for receiving a puncturable flexible putty container therebetween for squeezing the putty out of the container to a point of application.
U.S. publication no. 2011/0027753 (Maurat et al.) discloses an application tip (100) for a viscous or pasty composition comprises a body (101) including a proximal end (102) that can be fastened onto a device for dispensing said composition and a distal end (103) that is provided with an outlet orifice (104), an internal duct (110) extending between the proximal and distal ends of said body.
U.S. publication no. 2016/0221174 (Raymond) discloses a multi-tool assembly that includes a first blade with a flat edge secured with one end of the handle for spreading a drywall joint compound, a utility knife blade for cutting drywall sheets a blade holder which engages the utility knife blade, and a Phillips head screwdriver bit.
U.S. publication no. 2003/0150472 (Johnson) discloses a toothpaste dispensing toothbrush device that includes an elongate housing including a handle portion and an elongate head portion; and also includes a plurality of bristles being attached to the head portion of the elongate housing; and further includes a cap being removably attached to the elongate housing; and also includes a toothpaste dispensing assembly for dispensing toothpaste from the elongate housing.
U.S. patent no. 4,399,170 (Janssen) discloses a finishing tool that includes a handle, a resilient polyester foam pad, and a wettable abrasive surface of short, stiff coarse nylon fibers bonded to the resilient foam pad.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner

/Patrick M. Buechner/Primary Examiner, Art Unit 3799